
	
		I
		111th CONGRESS
		1st Session
		H. R. 1214
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Gutierrez (for
			 himself, Mr. Towns,
			 Mr. Meeks of New York,
			 Mr. Clay, and
			 Mr. Scott of Georgia) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish additional
		  payday loan disclosure requirements and other protections for consumers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Payday Loan Reform Act of
			 2009.
		2.Payday loan
			 disclosures and consumer protections
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 129A the following new section:
				
					129B.Mandatory
				disclosures; extended repayment plan; and other protections for
				consumers
						(a)Mandatory
				disclosures for payday loansNo creditor may make a payday loan
				to a consumer unless—
							(1)the creditor has
				first provided the consumer with a copy of a written loan agreement, which
				shall be signed by the creditor and by the consumer and shall include the
				following information in English and in the language in which the loan was
				negotiated:
								(A)A clear and
				conspicuous description of the terms of the loan, including the total cost of
				all fees and other charges in connection with the loan stated both as a dollar
				amount and as an annual percentage rate, and the consumer’s payment obligations
				under the loan;
								(B)The name, address
				and telephone number of the creditor making the loan, and the name of title of
				the individual employee of the creditor who signs the loan agreement on behalf
				of the creditor;
								(C)The following
				statements, in at least 14-point bold face type:
									(i)WARNING:
				This loan is not intended to meet long-term financial needs. This loan should
				be used only to meet short-term cash needs. The cost of this loan may be higher
				than loans offered by other lending institutions.
									(ii)CREDIT
				COUNSELING AVAILABILITY: You should consider contacting an independent,
				non-profit credit counseling agency approved by the National Foundation for
				Credit Counseling (NFCC) or by a State or Federal government agency. You may
				obtain information on how to contact an approved counselor near you by calling
				NFCC at 1–800–388–2227.
									(iii)NO
				CRIMINAL PROSECUTION OR SECURITY INTEREST: You cannot be prosecuted in criminal
				court to collect this loan, and the creditor may not take or attempt to take an
				interest in any of your personal property to secure his loan.
									(iv)INTEREST-FREE
				EXTENDED REPAYMENT PLAN:
										(I)If you are
				unable to repay your loan when due, you may elect once every 6 months to repay
				your loan to the creditor by using an extended repayment plan that will allow
				you to repay your loan in at least 6 substantially equal installments as
				described further below with no additional finance charges, interest fees, or
				other charges of any kind, to the extent that you repay the loan as agreed
				under the repayment plan.
										(II)To obtain
				an extended repayment plan, you shall advise the creditor no later than 7
				calendar days after the loan due date that you wish to enter into an extended
				repayment plan by returning to the office where you obtained the loan or by
				using whatever other method you used to obtain the loan, such as by Internet,
				telephone or fax, and you must promptly sign an amendment to your loan
				agreement reflecting the new payment schedule.
										(III)The
				6-month period during which you may elect to use an extended repayment plans is
				measured from the date that you fully pay off all amounts due under 1 extended
				repayment plan until the date that you enter into another extended repayment
				plan.
										(IV)The
				creditor must allow you to repay your loan balance in at least six
				substantially equal installment payments. These installments must be due on or
				after a date on which you receive regular income except that there shall be at
				least 13 days between installments, and the first installment under the plan
				shall not be due before your next pay date that is at least 13 days after the
				repayment plan amendment is singed by both you and the creditor.
										(V)If you
				enter into an extended repayment plan and then default by failing to meet your
				payment obligations, the creditor may charge you a payment plan fee not to
				exceed $25.00 and may accelerate payment of the balance remaining if allowed by
				applicable law.
										(VI)You may
				prepay the amount due under the extended repayment plan at any time without
				charge or penalty.
										(VII)This
				Federal extended repayment plan requirement supersedes any repayment plan
				requirements under any State law.
										(D)Any other
				disclosures required by Federal law.
								(b)Additional
				public disclosuresNo creditor shall make a payday loan to any
				consumer unless the following notices are posted conspicuously in English and
				Spanish and in not less than 1-inch bold print in the creditor’s public lending
				area in each physical location, or, if the loan is made using the Internet, fax
				or other means, posted conspicuously on the creditor’s public internet site
				relating to any such payday loan:
							(1)WARNING:
				This loan is not intended to meet long-term financial needs. This loan should
				be used only to meet short-term cash needs. The cost of your loan may be higher
				than loans offered by other lending institutions.
							(2)CREDIT
				COUNSELING AVAILABILITY: You should consider contacting an independent,
				non-profit credit counseling agency approved by the National Foundation for
				Credit Counseling (NFCC) or by a State or Federal government agency. You may
				obtain information on how to contact an approved counselor near you by calling
				the NFCC at 1–800–388–2227.
							(3)NO CRIMINAL
				PROSECUTION OR SECURITY INTEREST: You cannot be prosecuted in criminal court to
				collect this loan, and we may not take or attempt to take an interest in any of
				your personal property to secure this loan.
							(4)INTEREST-FREE
				EXTENDED REPAYMENT PLAN: If you are unable to repay your loan as agreed, we are
				required by Federal law to allow you to enter into an extended repayment plan,
				at least once every 6 months, that will allow you to repay the loan in at least
				6 equal installments without being charged any additional finance charges,
				interest fees or other charges of any kinds as long as you notify us of your
				desire to enter into such a plan no later than seven calendar days after the
				loan due date. This Federal repayment plan requirement supersedes any repayment
				plan requirements under any State law..
							(c)Mandatory
				extended repayment plan
							(1)In
				generalNo creditor may make
				a payday loan to any consumer unless the creditor offers the consumer an
				extended repayment plan that meets the following requirements:
								(A)The extended
				repayment plan is offered at least once in any 6-month period, if the consumer
				advises the creditor no later than 7 calendar days after the loan due date that
				the consumer is unable to repay the loan as agreed and wants to enter into an
				extended repayment plan.
								(B)To qualify for
				such an extended repayment plan, the consumer may be required to return to the
				office where the consumer obtained the loan or use whatever method (e.g.,
				Internet, telephone, fax) the consumer used to obtain the loan, and the
				consumer shall promptly sign an amendment to the loan agreement reflecting the
				new repayment schedule.
								(C)Under the extended repayment plan, the
				creditor allows the consumer to repay the consumer’s loan balance in at least 6
				equal installments due coinciding on the consumer’s periodic pay dates, to the
				extent that there shall be at least 13 days between installments, and the first
				installment under the plan is not be due before the consumer’s next pay date
				that is at least 13 days after the repayment plan amendment is signed by both
				the consumer and the creditor.
								(D)The creditor may
				extend the length of time between installments.
								(E)The consumer may
				prepay the amount due under the extended repayment plan at any time without
				charge or penalty.
								(F)The consumer may
				not be charged additional finance charges, interest fees, or other charges of
				any kind; however, if the consumer enters an extended repayment plan and then
				defaults by failing to meet the consumer’s payment obligations, the creditor
				may charge a repayment plan fee not to exceed $25.00 and may accelerate payment
				of the balance remaining if allowed by applicable law.
								(2)Conflict of laws
				provisionThe requirements of
				this subsection regarding extended repayment plans shall supersede any
				repayment plan requirements under any State law.
							(d)Additional
				protections for consumersIt shall be unlawful for a payday
				lender to—
							(1)require a consumer
				to pay interest and fees that, combined, total more than 15 cents for every
				dollar loaned in connection with a payday loan;
							(2)threaten or seek
				to have the consumer prosecuted in criminal court to collect the loan;
							(3)take or attempt to
				take an interest in any of the consumer’s personal property to secure the
				loan;
							(4)file or initiate a
				legal proceeding of any kind, including a lawsuit or arbitration, against a
				consumer to collect on a loan that is the subject of an extended repayment
				plan, or construe the loan to be in default unless the consumer has failed to
				repay the loan as agreed under the terms of the repayment plan;
							(5)take any power of
				attorney;
							(6)include in the
				loan documents—
								(A)a confession of
				judgment clause;
								(B)a waiver of the
				right to a jury trial, if applicable, in any action brought by or against a
				consumer, unless the waiver is included in an arbitration clause allowed by
				subparagraph (C) of this paragraph; and
								(C)a mandatory
				arbitration clause that is oppressive, unfair, unconscionable, or substantially
				in derogation of the rights of consumers;
								(7)make a payday loan
				to a consumer who has an outstanding loan obligation to the creditor under an
				extended repayment plan, or for at least 13 days until after the outstanding
				loan obligation to the creditor under any such repayment plan is paid in
				full;
							(8)knowingly accept
				payment in whole or in part for any obligation under an extended repayment plan
				based on funds obtained from another payday loan;
							(9)enter into any
				agreement with a consumer pursuant to which the consumer seeks or purports to
				waive the consumer’s rights under this section or any claim or defense arising
				out of the loan contract;
							(10)charge or attempt
				to collect, attorney’s fees, court costs, or arbitration costs incurred in
				connection with the collection of a payday loan;
							(11)rollover a payday
				loan;
							(12)make more than 1
				payday loan at the same time to a consumer;
							(13)fail to give the
				consumer, after each payment by the consumer, a signed, dated, receipt showing
				the amount paid and the balance due on the loan; and
							(14)sell any
				insurance of any kind in connection with the making or collecting of a payday
				loan.
							(e)RescissionA
				consumer may cancel future payment obligations on a payday loan, without cost
				or finance charges by informing the creditor in writing, no later than the end
				of the 2nd business day following the day on which the payday loan agreement
				was executed, that the consumer wants to rescind the loan and by returning the
				cash amount of the principal of the loan to the creditor.
						(f)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)CheckThe
				term check means a negotiable instrument as defined in Article 3
				of the Uniform Commercial Code, which is drawn on a financial
				institution.
							(2)CreditorNotwithstanding
				the definition of the term creditor in section 103, the term
				creditor—
								(A)means a person who
				makes or offers payday loans; and
								(B)includes—
									(i)any affiliate of a
				creditor that offers or makes a payday loan, buys a whole or partial interest
				in a payday loan, arranges a payday loan for a third party, or acts as an agent
				for a third party in making a payday loan, regardless of whether approval,
				acceptance, or ratification by the third party is necessary to create a legal
				obligation for the third party; and
									(ii)any other person
				or entity that is engaged in a transaction that is in substance a disguised
				payday loan or a subterfuge for the purpose of avoiding the requirements of
				this section.
									(3)Payday loan;
				loanThe term payday loan or loan
				means a closed-end credit transaction, unsecured by any interest in the
				consumer’s personal property and excluding any credit card transaction under an
				open end consumer credit plan, with a term of 91 or fewer days in which the
				amount financed does not exceed $2,000 with a finance charge exceeding an
				annual percentage rate of 36 percent, and the consumer—
								(A)receives funds
				from and incurs interest or a fee payable to a creditor, and contemporaneously
				with the receipt of funds, provides a check or other payment instrument to the
				creditor who agrees with the consumer not to deposit or present the check or
				payment instrument for more than 1 day; or
								(B)receives funds from and incurs interest or
				a fee payable to a creditor, and contemporaneously with the receipt of funds,
				authorizes the creditor to initiate a debit or debits to the consumer’s deposit
				account (by electronic fund transfer or remotely created check) after 1 or more
				days.
								(4)RolloverThe
				term rollover means the extension of an outstanding loan by the
				payment of only a fee.
							(5)Extended
				repayment planThe term extended repayment plan
				means an installment plan under which a consumer who is unable to repay a
				payday loan on the loan date due and who complies with applicable requirements
				established under this section may repay the creditor the outstanding balance
				of the loan in at least 6 substantially equal payments, on or after a date on
				which the consumer receives regular income, without being charged any
				additional finance charges, interest fees or other charges of any kind.
							(6)The term
				repayment plan requirements under any State law means any
				installment plan required by any State that allows the consumer to repay a
				payday loan over an extended period in several installments instead of on the
				due date specified in the original loan agreement.
							(g)Civil Liability;
				Remedies; Applicability
							(1)Civil money
				penaltyNotwithstanding the provisions of section 130(a), any
				person that violates this section, or seeks to enforce an agreement made in
				violation of this section, shall be subject to, for each such violation, a
				civil money penalty not to exceed $10,000.00.
							(2)Penalties not
				exclusive of other penaltiesThe remedies and rights provided
				under this section are in addition to and do not preclude any remedy otherwise
				available under law to the person claiming relief under any other provision of
				law, other than section 130(a).
							(3)Availability as
				defenseNotwithstanding any statute of limitations or repose, a
				violation of this section may be raised as a matter of defense by recoupment or
				set off to an action to collect any payday loan.
							(4)Scope of
				applicationThe provisions of the section apply to any person or
				entity that seeks to evade its applicability by any device, subterfuge, or
				pretense whatsoever.
							(h)State attorneys
				general enforcementThe appropriate State attorney general may
				bring an action to enforce this section and to obtain injunctive relief in any
				United States district court or any other court of competent jurisdiction, not
				later than 3 years after the date of the
				violation.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after section 129 the follow new items:
				
					
						129A. Fiduciary duty of servicers of
				pooled residential mortgages.
						129B. Mandatory disclosures; extended
				repayment plan; and other protections for
				consumers.
					
					.
			(c)Effective
			 date
				(1)In
			 generalThe amendments made by this Act shall take effect at the
			 end of the 180-day period beginning on the date of the enactment of this Act
			 and shall apply to all loans initiated on or after such date.
				(2)RegulationsThe
			 Board of Governors of the Federal Reserve System may prescribe regulations
			 before the end of the 180-day period referred to in paragraph (1) to the extent
			 necessary to implement the amendments made by this Act to the extent such
			 regulations become effective as of the end of such period.
				
